Name: Commission Regulation (EEC) No 2554/89 of 23 August 1989 re-establishing the levying of customs duties on yarn of staple or waste artificial fibres, products of category No 23 (order No 40.0230), originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 248/6 Official Journal of the European Communities 24. 8 . 89 COMMISSION REGULATION (EEC) No 2554/89 of 23 August 1989 re-establishing the levying of customs duties on yarn of staple or waste artificial fibres, products of category No 23 (order No 40.0230), originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of yarn of staple or waste artificial fibres, products of category No 23 (order No 40.0230), the relevant ceiling amounts respectively to 293 tonnes ; Whereas on 7 August 1989 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 27 August 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Indonesia. Order No Category(units) CN code Description 40.0230 23 (tonnes) 5508 20 10 5510 11 00 5510 1200 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste artificial fibres, not put up for retail sale Article 2 This Regulation shall enter , into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1989, For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 83 .